DETAILED ACTION
This office action is a response to the Patent Board Decision received on 10/01/2021.
Claims 27- 46 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification and Patent Board Decision, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the claims.

It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 21, 27, 36 and 45; specifically to the other limitations with the combination of including;  

“determining, by a communication device configured for access to a communication system, a type of device discovery to be used by the communication device for proximity services involving at least one other device, wherein the available types of device discovery comprise at least a first type of device discovery where additional resource information is received from the communication system for the communication device and a second type of device discovery where no additional resource information is received by the communication device; and signaling information based on the determined type of device discovery.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

Dependent claims 28- 35, 37-44 and 46 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYAW Z SOE/Primary Examiner, Art Unit 2412